                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       No. S1-4:18 CR 975 CDP
                                             )
DUSTIN BOONE,                                )
CHRISTOPER MYERS,                            )
and STEVEN KORTE,                            )
                                             )
       Defendants.                           )

                      RESPONSE TO COURT’S ORDER (DOC. #281)

       COMES NOW, the United States of America, by and through Sayler A. Fleming, United

States Attorney for the Eastern District of Missouri, and Robert F. Livergood and Carrie Costantin,

Assistant United States Attorneys for said District, and files this response to the Court’s Order

(Doc. #281).

       1. On February 12, 2021, the Government filed under seal its “Notice of Intent to Use

           Inextricably Intertwined Evidence and/or Rule 404(b) Evidence.” (Doc. #277).

       2. On February 16, 2021, the Court ordered that the Government file a redacted copy no

           later than February 19, 2021.

       3. The Government has redacted the names in accordance with the Court’s order.

           Additionally, the Government redacted all but the first letter of the victim’s first and

           last name, wherever the victim’s name appeared.




                                                 1
4. Attached hereto as Attachment 1, is the redacted copy of its 404(b) notice.

                                        Respectfully submitted,

                                        SAYLER A. FLEMING
                                        United States Attorney

                                         /s/ Robert F. Livergood
                                        ROBERT F. LIVERGOOD, #35432MO
                                        CARRIE COSTANTIN #35925
                                        Assistant United States Attorneys
                                        111 S. 10th Street, Rm. 20.333
                                        St. Louis, Missouri 63102
                                        (314) 539-2200




                                        2
                                CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2021, the foregoing was filed electronically with the

Clerk to be served by operation of the Court’s electronic filing upon the following:

Patrick S. Kilgore
Attorney for Dustin Boone
1015 Locust
Suite 914
St. Louis, MO 63101
Email: patrick@patrickkilgorelaw.com;

N. Scott Rosenblum
Attorney for Christopher Myers
120 S. Central Ave.
Suite 130
Clayton, MO 63105
Email: srosenblum@rsflawfirm.com; and

John P. Rogers
Attorney for Steven Korte
120 S. Central Ave.
Suite 160
Clayton, MO 63105
Email: jrogers@rsblawfirm.com.



                                             /s/Robert F. Livergood
                                             ROBERT F. LIVERGOOD, #35432MO
                                             Assistant United States Attorney




                                                3
